Mikoll, J. P.
Appeal from an order of the Family Court of Albany County (Duggan, J.), entered September 30, 1997, which granted petitioner’s application, in a proceeding pursuant to Social Security Law § 384-b, to adjudicate respondent’s children to be permanently neglected, and terminated respondent’s parental rights.
Following fact-finding and dispositional hearings, Family Court discredited respondent’s testimony and terminated her parental rights based upon a finding of permanent neglect. On appeal, respondent’s assigned counsel seeks to be relieved of her assignment on the ground that no nonffivolous appealable issues exist. We agree. We note that respondent’s pro se brief fails to raise any issue of arguable merit (see generally, People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650). Accordingly, counsel for respondent is relieved from her assignment.
Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.